Citation Nr: 0828030	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for hair loss/alopecia, 
including as manifestations of an undiagnosed illness as the 
result of active service in the Southwest Asia theatre of 
operations (SWA TO).

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for residuals of a right 
wrist fracture.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for a left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim for a right knee 
disability.

5.  Whether new and material evidence has been received to 
reopen the previously denied claim for degenerative joint 
disease of the feet.

6.  Whether new and material evidence has been received to 
reopen the previously denied claim for diffuse joint pain, 
including as manifestations of an undiagnosed illness as the 
result of active service in the SWA TO.

7.  Whether new and material evidence has been received to 
reopen the previously denied claim for an acquired 
psychiatric disorder to include PTSD, insomnia, and sleep 
disorder.

8.  Entitlement to service connection for hair loss/alopecia, 
including as manifestations of an undiagnosed illness as the 
result of active service in the SWA TO.

9.  Entitlement to service connection for a right wrist 
fracture.

10.  Entitlement to service connection for left knee 
disability.

11.  Entitlement to service connection for a right knee 
disability.

12.  Entitlement to service connection for degenerative joint 
disease of the feet.

13.  Entitlement to service connection for diffuse joint 
pain, including as manifestations of an undiagnosed illness 
as the result of active service in the SWA TO, now diagnosed 
as fibromyalgia and including bilateral hips and bilateral 
ankles.

14.  Entitlement to service connection for acquired 
psychiatric disorder to include PTSD, anxiety, insomnia, 
sleep disorder, depression, fear of crowds, and loss of self-
esteem.

15.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Aunt


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to November 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, in which the RO declined to reopen the 
previously denied claims for an undiagnosed illness 
manifested by hair loss/alopecia, the residuals of right 
wrist fracture, degenerative disease of the left and right 
hips, degenerative joint disease of the left and right knees, 
left and right ankle conditions, degenerative joint disease 
of bilateral feet, diffuse joint pain now claimed as 
fibromyalgia, and PTSD, anxiety disorder (also claimed as 
insomnia and sleep disorder) now claimed as chronic 
depression, fear of crows, and loss of esteem; and service 
connection for CFS was denied.

The issue of fibromyalgia was initially claimed as joint pain 
including as an undiagnosed illness resulting from active 
service in the SWA TO.  The January 2006 rating decision 
denied claims for service connection for degenerative joint 
disease of specific joints, including the left and right 
hips, left and right knees, left and right ankles, and left 
and right feet as well as for diffuse joint pain now claimed 
as fibromyalgia.  

The medical evidence reveals that the veteran has diagnosed 
conditions of the left and right knee and bilateral feet.  
These are being separately adjudicated.  However, the medical 
evidence does not show that conditions of joint pain in the 
bilateral hips and ankles have been diagnosed.  Thus, the 
issue has been rephrased to be consistent with the veteran's 
claim and the medical evidence. 

The issues of service connection for residuals of a right 
wrist fracture, left and right knee disabilities, 
degenerative joint disease of the feet, and an acquired 
psychiatric disorder to include PTSD, anxiety, insomnia, 
sleep disorder, depression, fear of crowds, and loss of self-
esteem, and service connection for CFS addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating decision declined to reopen the 
previously denied claim for hair loss/alopecia.  The veteran 
did not appeal.

2.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records documenting continuing 
treatment for and diagnosis of hair loss/alopecia.  In 
addition, the veteran and her witness testified as to the 
continuity of symptomatology of her claimed hair loss.  This 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  A September 2002 rating decision declined to reopen the 
previously denied claim for degenerative joint disease of the 
feet.  The veteran did not appeal.

4.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., the sworn testimony of the veteran and her 
witness as to the continuity of symptomatology of her claimed 
foot problems.  This evidence raises a reasonable possibility 
of substantiating the claim.

5.  A September 2002 rating decision denied entitlement to 
service connection for a right wrist fracture.  The veteran 
did not appeal.

6.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., the sworn testimony of the veteran as to the 
specifics of her inservice right wrist injury.  This evidence 
raises a reasonable possibility of substantiating the claim.

7.  A September 2002 rating decision denied entitlement to 
service connection for a left knee disability.  The veteran 
did not appeal.

8.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records documenting continuing 
treatment for and diagnosis of degenerative arthritis of the 
bilateral knees.  In addition, the veteran and her witness 
testified as to the continuity of symptomatology of her 
claimed knee problems.  This evidence raises a reasonable 
possibility of substantiating the claims.

9.  A September 2002 rating decision denied entitlement to 
service connection for a right knee disability.  The veteran 
did not appeal.

10.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records documenting continuing 
treatment for and diagnosis of degenerative arthritis of the 
bilateral knees.  In addition, the veteran and her witness 
testified as to the continuity of symptomatology of her 
claimed knee problems.  This evidence raises a reasonable 
possibility of substantiating the claims.

11.  A September 2002 rating decision denied entitlement to 
service connection for diffuse joint pain.

12.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records documenting continuing 
treatment for and diagnosis of fibromyalgia.  In addition, 
the veteran and her witness testified as to the continuity of 
symptomatology of her claimed joint problems since her 
discharge from active service to the present.  This evidence 
raises a reasonable possibility of substantiating the claim.

13.  A September 2002 rating decision denied entitlement to 
service connection for an acquired psychiatric disability to 
include PTSD, insomnia, and sleep disorder.

14.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records documenting continuing 
treatment for and diagnosis of f PTSD, depression, and 
insomnia.  In addition, the veteran and her witness testified 
as to the continuity of symptomatology of her claimed nerve 
problems and emotional condition since her discharge from 
active service to the present.  The veteran also testified as 
to the specifics of treatment for a mental condition during 
active service.  This evidence raises a reasonable 
possibility of substantiating the claim.

15.  The medical evidence establishes that the diagnosed hair 
loss/alopecia had its onset during active service and meets 
the criteria of a medical unexplained chronic disability 
under the regulations and existing for more than six months 
following the veteran's service in SWA TO.

16.  The medical evidence establishes that fibromyalgia was 
diagnosed during the presumptive period following discharge 
from active service in the SWA TO and meets the criteria for 
presumptive service connection under the regulations.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for hair loss/alopecia is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for residuals of right wrist fracture is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

4.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for a right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

5.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for degenerative joint disease of the feet is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).

6.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for diffuse joint pain is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

7.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for an acquired psychiatric disorder to include 
PTSD, insomnia, and sleep disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

8.  The criteria for service connection for hair 
loss/alopecia as manifestations of an undiagnosed illness 
arising from active service in the SWA TO have been met.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.317 (2007).

9.  The criteria for service connection for fibromyalgia as a 
presumptive disorder arising from active service in the SWA 
TO have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a September 2002 rating decision, the RO declined to 
reopen the previously denied claims for hair loss/alopecia 
and for degenerative joint disease of the feet, and denied 
the claim for service connection for a right wrist fracture, 
left and right knee disabilities, diffuse joint pain, and an 
acquired psychiatric disability to include PTSD, insomnia, 
and sleep disorder.

The underlying rating decision concerning service connection 
for hair loss/alopecia and degenerative joint disease of the 
feet, dated in January 1993, observed that service medical 
records showed hair loss but that VA examination conducted in 
February 1993 did not then show current hair loss.  In 
December 1995, the claim was again denied on the basis that 
while hair loss was observed during VA examination conducted 
in March 1995, the medical evidence did not establish an 
etiological link to the hair loss the veteran experienced 
during active service.

In the September 2002 rating decision, the RO based its 
decision on findings in December 2001 and January 2002 VA 
examination reports for dermatology, endocrinology, and 
general medical that the veteran's current hair loss was not 
the result of her inservice hair loss prior to service in the 
SWA TO, and that there was no endocrine cause for her hair 
loss.  However, the examiner noted that the veteran's hair 
loss began during active service in 1986.  She experienced 
regrowth, but currently manifested residual hair loss and 
definite mild alopecia of the scalp, which the examiner 
opined was of the traumatic type and existed to the present.

The underlying rating decision concerning service connection 
for degenerative joint disease of the feet, dated in January 
1993, observed that the veteran had received treatment for 
bilateral foot complaints during active service but recent, 
February 1993, VA examination revealed no deformities, 
diagnoses, or clinical findings of arthritis in the bilateral 
feet.  The December 1995 rating decision determined that 
although the March 1995 VA examination showed a current 
diagnosis of pes planus, there was no evidence of an 
etiological link between the diagnosed bilateral pes planus 
and active service.

The September 2002 decision granted service connection for 
bilateral pes planus, but declined to reopen the claim for 
service connection for bilateral degenerative joint disease 
of the feet on the basis that the veteran had not presented 
evidence of an etiological link between the currently 
manifested conditions and her active service.

The September 2002 denial of service connection for a right 
wrist fracture was based on a finding that no inservice right 
wrist injury was documented and that VA examination conducted 
in December 2001 and January 2002 showed a history of 
fractured right wrist with occasional pain complaints but no 
objective findings of chronic right wrist disability.

The September 2002 denial of service connection for left and 
right knee disabilities was based on a finding that while 
service records showed treatment for a left knee sprain, 
there was no documentation of a chronic left or right knee 
disability during active service and current VA examination, 
conducted in December 2001 and January 2002, revealed no 
major abnormalities.  Chondromalacia in the bilateral knees, 
which was diagnosed, was not found to be the etiological 
result of active service.

The September 2002 denial of service connection for diffuse 
joint pain was denied on the basis that the medical evidence 
did not present a current diagnosis of fibromyalgia.  While 
service medical records showed treatment for a right ankle 
sprain, inservice X-rays were negative and no right or left 
chronic ankle or hip condition was diagnosed during active 
service.  VA examination conducted in December 2001 and 
January 2002 revealed no clinical findings of arthritis or 
rheumatoid arthritis in the joints.  While joint pain was 
reported, no underlying pathology or other abnormality was 
diagnosed.

The September 2002 denial of service connection for an 
acquired psychiatric disorder was denied on the grounds that 
PTSD, while diagnosed, was based on stressors reported by the 
veteran which were not capable of corroboration.  Symptoms of 
sleep disorder and depression were found to be part and 
parcel with the PTSD and similarly denied.

The RO gave notice of the September 2002 rating decision in a 
September 2002 letter.  The veteran did not file a timely 
notice of disagreement as to any of these issues.  The 
September 2002 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the September 2002 rating decision 
includes VA treatment records dated from 2002 through 2005, 
and the veteran's testimony and that of her witness given 
before a local hearing officer sitting at the RO in June 
2006.  This medical evidence documents current medical 
observations of continuing hair loss and residuals of 
traumatic injury to the right wrist, diagnosis of left and 
right knee degenerative joint disease, and of fibromyalgia.  
The veteran gave sworn testimony concerning an inservice 
right wrist fracture and hair loss, and her traumatic 
experiences during active service.  She and her witness 
provided sworn testimony as to the presence of symptoms of 
hair loss, pain in the veteran's feet, knees and other 
joints, emotional problems including depression, and nerve 
problems continuing from her discharge from active service to 
the present.

This evidence is new in that it was not previously of record.

Given that this evidence not only demonstrates the current 
presence of the claimed symptoms and/or diagnosis of the 
claimed conditions, establishes specific details about the 
inservice right wrist fracture, and establishes continuity of 
symptomatology for the claimed conditions from the veteran's 
discharge from active service to the presence, this evidence 
now demonstrates that the veteran manifests symptoms of hair 
loss and right wrist injury, and clinical pathology of the 
knees, feet, and other joints-to include a diagnosis of 
fibromyalgia-and of an acquired psychiatric condition 
including PTSD and depression that could be etiologically 
related to conditions treated in service, that could be 
established as symptoms of an unexplained chronic multi-
symptom illness related to her active service in the SWA TO, 
or that could be the result of stressful events that occurred 
during her active service.  This evidence is therefore also 
material.

Accordingly, reopening the claims for service connection for 
hair loss/alopecia, residuals of a right wrist fracture, left 
and right knee disabilities, degenerative joint disease of 
the feet, fibromyalgia (claimed as diffuse joint pain), and 
an acquired psychiatric disorder to include PTSD, insomnia, 
and sleep disorder is warranted.



II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317(a)(1) 
(2006). Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis. Effective March 1, 
2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multi-symptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Hair loss/Alopecia

Service medical records show that the veteran experienced 
hair loss during her active service, but that it grew back.  
VA treatment records and VA examination reports document 
intermittent periods of hair loss occurring after her 
discharge from active service to the present.  The veteran 
has testified that her hair loss has been a constant 
condition since her active service, although it has been an 
intermittent condition.  She testified in June 2006 that she 
required the use of a wig before discharge, and that she 
continues to wear one.

VA examination conducted for dermatology in January 2002 
diagnosed hair loss after use of Danocrine in 1986, when the 
veteran was on active service and before she had service in 
the SWA TO.  The examiner observed that the veteran's hair 
regrew, but that she manifested residual hair loss and 
definite mild alopecia of the scalp at the time of the 
examination.  The examiner opined that the alopecia was of 
the traumatic type.  VA examination for endocrinology, 
conducted in the same month, noted that the currently 
diagnosed hair loss should not be related to the use of 
Danocrine in the 1980s, since the hair did regrow.  The 
examiner found no endocrine cause for the hair loss and 
observed that the dermatologist felt the veteran had female 
pattern thinning.  VA treatment records document continued 
hair loss as late as 2005. 

The medical evidence demonstrates that the veteran's hair 
loss had its onset during active service.  The veteran and 
her witness testified that the veteran has exhibited hair 
loss from her discharge from active service to the present.  
Medical treatment records and VA examination reports 
corroborate the continuity and chronicity of the condition.

The veteran and her witness are competent to testify as to 
the symptoms they observed in the veteran.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Whatever the cause, the evidence clearly shows that the onset 
of the veteran's hair loss was during active service, and the 
continued existence of a chronic hair loss since then to the 
present.  Accordingly, service connection for hair 
loss/alopecia is appropriate. 

Fibromyalgia

VA examination dated in January 2002 reveals a diagnosis of 
fibromyalgia.  VA treatment records and examination reports 
also document complaints of bilateral hip and ankle pain 
absent clinical findings of any defects or abnormalities.  

VA treatment records document complaints of and treatment for 
joint pain beginning in 1994.  She and her witness testified 
in June 2006 that the veteran has experienced pain and 
difficulty with her joints since her discharge from active 
service to the present.  The veteran's witness testified that 
the veteran came to live with her after her discharge, and 
that they grew to be very close.  They no longer live 
together but they live in the same vicinity.  The witness 
testified that her medical problems have been continuous.

The veteran and her witness are competent to testify as to 
the symptoms they observed in the veteran.  Espiritu, supra.  

The evidence clearly shows that the onset of a generalized 
joint pain, now diagnosed as fibromyalgia, occurred within 
the presumptive period for undiagnosed illness provided in 
the regulations for veterans with service in the SWA TO.  See 
38 C.F.R. § 3.317. In this case the veteran's fibromyalgia 
involves, at the very least, bilateral hip and bilateral 
ankle pain for which no other diagnosis has been made.

Accordingly, service connection for fibromyalgia is 
appropriate.


ORDER

New and material evidence having been received, the claim for 
hair loss/alopecia, including as manifestations of an 
undiagnosed illness as the result of active service in the 
SWA TO is reopened.

New and material evidence having been received, the claim for 
residuals of a right wrist fracture is reopened.  To that 
extent only, the claim is granted.

New and material evidence having been received, the claim for 
a left knee disability is reopened.  To that extent only, the 
claim is granted.

New and material evidence having been received, the claim for 
a right knee disability is reopened.  To that extent only, 
the claim is granted.

New and material evidence having been received, the claim for 
degenerative joint disease of the feet is reopened.  To that 
extent only, the claim is granted.

New and material evidence having been received the claim for 
diffuse joint pain including as manifestations of an 
undiagnosed illness as the result of active service in the 
SWA TO is reopened.

New and material evidence having been received, the claim for 
an acquired psychiatric disorder to include PTSD, insomnia, 
and sleep disorder is reopened.  To that extent only, the 
claim is granted.

Service connection for hair loss/alopecia is granted.

Service connection for fibromyalgia is granted.



REMAND

The veteran avers that her currently manifested right wrist 
condition; left knee and right knee disabilities; 
degenerative joint disease of the feet; acquired psychiatric 
disorder to include PTSD, insomnia, and sleep disorder; and 
CFS is the result of her active service.  

The veteran has testified and has presented the testimony of 
her witness that she manifested symptoms of bilateral knee 
and foot pain, emotional difficulty including depression, 
nerve problems, and fatigue from her discharge from active 
service to the present.  As above established, VA treatment 
records document current complaints and diagnosis of, and/or 
treatment for these symptoms/conditions.  The veteran is 
competent to testify as to her orthopedic, neurological, and 
emotional symptoms. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  She has also testified as to the specifics of her 
stressors and that she was recently diagnosed with CFS.

The veteran should be accorded VA examination to determine 
the nature, extent, and etiology of her claimed disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that she may 
make attempts to procure the records on 
her own.

2. Develop the claim for an acquired 
psychiatric disorder to include PTSD, 
anxiety, insomnia, sleep disorder, 
depression, fear of crowds, and loss of 
self esteem as one involving personal 
assault as well as for combat-related 
incidents (see veteran's substantive 
appeal and June 2006 hearing testimony).

3.  Schedule the veteran for medical 
examinations by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed right 
wrist condition; left knee and right knee 
disabilities; degenerative joint disease 
of the feet; acquired psychiatric 
disorder to include PTSD, anxiety, 
insomnia, sleep disorder, depression, 
fear of crowds, and loss of self-esteem; 
and CFS.  All indicated tests and studies 
should be performed. The claims folder, 
including a copy of this remand and a 
copy of the RO hearing dated in June 
2006, must be provided to the examiner in 
conjunction with the examinations.

The examiners should provide the 
following opinions:  

a)  whether it is at least as likely 
as not that any diagnosed right 
wrist, left knee and right knee 
pathology is in any way related to 
the veteran's active service or, in 
the alternative, had their onset 
during her active service.

b) concerning the claimed 
degenerative joint disease of the 
bilateral feet, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any such pathology is 
part and parcel of the already 
service-connected pes planus.  If it 
is not, the examiner is requested to 
provide an opinion as to whether or 
not it is at least as likely as not 
that any bilateral foot degenerative 
disease process is related directly 
to the veteran's active service or, 
in the alternative, had its onset 
during her active service.

c)  whether it is at least as likely 
as not that any diagnosed 
psychiatric pathology is in any way 
related to the veteran's active 
service, including the stressors she 
identified in her June 2006 hearing, 
or, in the alternative, had its 
onset during her period of active 
service.  

d) concerning the claimed CFS, the 
examiner is to provide an opinion, 
if CFS is found to be present, as to 
whether it is at least as likely as 
not that the diagnosed CFS meets the 
criteria for presumptive service 
connection under 38 C.F.R. § 3.317 
or, in the alternative, whether it 
is at least as likely as not that 
any diagnosed CFS had its onset 
during the veteran's active service 
or is in any way related to an 
incident therein, including her 
service in the SWA TO.

All opinions expressed must be supported 
by complete rationale.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for claimed right wrist condition; left 
knee and right knee disabilities; 
degenerative joint disease of the feet; 
acquired psychiatric disorder to include 
PTSD, anxiety, insomnia, sleep disorder, 
depression, fear of crowds, and loss of 
self-esteem; and CFS, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide her and her 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


